By the Court, Shafter, J. :
A new trial was asked for below on the ground of the insufficiency of the evidence to justify the decision of the Court on the merits.
The burden of proof under the issues jóined was upon the *663defendant, and his testimony was so far inconsistent with itself that the Court, acting advisedly, could not, in our judgment, have come to any other conclusion than it did. There was a conflict in the testimony, and it was all the more fatal for being intestine.
Judgment affirmed.
Mr. Justice Sanderson expressed no opinion.